DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         




NO. 12-02-00320-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



DELDRICK SHERMAN ANTHONY,§
	APPEAL FROM THE SECOND
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	CHEROKEE COUNTY, TEXAS




PER CURIAM
	Appellant has filed a motion to dismiss this appeal.  The motion requests that Appellant's
notice of appeal be withdrawn and is signed by Appellant and his counsel.  No decision having been
delivered by this court, the motion is granted, and the appeal is dismissed in accordance with Texas
Rule of Appellate Procedure 42.2.
Opinion delivered December 31, 2002.
Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.



(DO NOT PUBLISH)